Citation Nr: 0523435	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  01-01 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for  disability of the left knee on the basis of 
instability and subluxation.

2.  Entitlement to disability rating in excess of 10 percent 
for disability of the left knee on a basis other than 
instability and subluxation

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to March 
1990.  These matters come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Winston-Salem, North Carolina Department of Veterans Affairs 
(VA) Regional Office (RO).  This case before the Board in 
December 2003 when it was remanded for additional 
development.

In February 2003, a videoconference hearing was held before 
the undersigned Veterans Law Judge.  A transcript of this 
hearing is of record.

The issue of entitlement to an increased rating for 
disability of the left knee on the basis of instability and 
subluxation is addressed in this decision.  The remaining 
claims are addressed in the remand that follows the order 
section of this decision.


FINDING OF FACT

Any instability or subluxation of the veteran's left knee 
does not more nearly approximate severe than moderate.


CONCLUSION OF LAW

The veteran's left knee disability does not warrant more than 
a 20 percent evaluation on the basis of instability and 
subluxation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.71a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

With respect to the veteran's claim for an increased rating, 
the veteran was provided the notice required under the VCAA 
and the implementing regulations prior to the initial 
adjudication of his claim, by letter dated in January 2002.  
Although VA did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
that he should either submit such evidence or provide the RO 
with the information necessary for the RO to obtain such 
evidence.  He was given ample time to respond.  

Moreover, with respect to the issue decided herein, all 
pertinent, available evidence has been obtained.  In 
addition, an appropriate VA medical opinion has been 
obtained.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

Accordingly, the Board will address the merits of the claim. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

A component of the veteran's service-connected left knee 
disability is assigned a 20 percent evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, which provides that 
other impairment of the knee with recurrent subluxation or 
lateral instability warrants a 10 percent evaluation if it is 
slight, a 20 percent evaluation if it is moderate, or a 
30 percent evaluation if it is severe.  

Historically, the veteran was awarded service connection for 
post-operative reconstruction, cartilage tear, of the left 
knee, by rating decision dated in September 1991.

In May 2001, the veteran submitted copies of VA and private 
treatment records, which note his ongoing treatment for left 
knee problems.  Specifically, the veteran was seen by Dr. 
Kaplowitz in May 2001.  He complained of pain when walking 
long distances and going up and down stairs.  Examination 
revealed no apparent instability or effusion of the knee.

VA outpatient treatment records dated from November 2001 to 
February 2002 note that the veteran was seen with complaints 
of left knee pain and questions about future operations on 
his knee.  A total knee replacement was not recommended at 
that time, but pain relief medications and arthroscopy were 
discussed as alternatives.  

A March 2002 VA examination report notes the veteran's 
complaints of left knee pain.  He denied having problems with 
dislocation.  He denied using crutches, braces, or canes.  
Examination of the left knee revealed no instability, 
weakness, abnormal movement, or guarding of movement.  Weight 
bearing was good.  The veteran walked with a slight limp.

The veteran testified during a February 2003 videoconference 
hearing that he wore a knee brace because his left knee was 
not stable.

In a May 2004 statement, the veteran complained that his left 
kneed buckled and locked on strenuous motion.

VA outpatient treatment records dated from 2002 to 2004 note 
the veteran's ongoing complaints of left knee pain, stiffness 
and swelling.  In October 2003, the veteran mentioned that he 
did not like taking pain medication, so he was just 
tolerating the pain.  It was noted that the veteran had a 
knee brace.  Upon examination, varus and valgus instability 
measured 0.  Anterior drawer sign was negative, but the 
veteran guarded mildly.  Posterior drawer sign and McMurray's 
sign were negative.  Patellar tracking was good; patellar 
apprehension was 0.  

In January 2005, the veteran underwent: left knee arthroscopy 
with medial and lateral meniscal debridement; medial bucket-
handle tear debridement; and lateral radial meniscal tear 
debridement with chondroplasty, medial and lateral.

An April 2005 VA examination report notes the veteran's 
complaints of left knee pain and giving way.  He denied 
locking.  Examination revealed an antalgic gait without 
device.  The MCL was intact; the ACL was also intact with a 
firm endpoint.  Dial test and pivot shift were negative.  The 
examiner opined that the left knee exhibited no significant 
instability.  X-rays revealed no significant soft tissue 
abnormalities.  The bones were intact without evidence of 
fracture or focal destruction.  The impression was 
radiographically stable left knee.

In the present case, while the veteran has complained of left 
knee instability and has been provided a knee brace, there is 
no objective evidence of any lateral instability or 
subluxation.  On the contrary, VA and private medical records 
dated from 2001 to 2005 note no objective findings of 
instability or subluxation.  In light of the lack of 
objective findings of more than moderate recurrent 
subluxation or lateral instability, the Board finds that an 
evaluation in excess of 20 percent under Diagnostic Code 5257 
is not warranted.  

The Board has considered the evidentiary equipoise rule in 
reaching this decision but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim for an increased rating.



ORDER

Entitlement to an increased rating for left knee disability 
on the basis of instability and subluxation is denied.


REMAND

In the December 2003 remand, the Board, in pertinent part, 
directed that the veteran be afforded a VA examination to 
determine the nature and severity of his service-connected 
left knee disability.  In accordance with 38 C.F.R. §§ 4.40, 
4.45 and DeLuca v Brown, 8 Vet. App. 202 (1995), the examiner 
was to determine the extent of any functional impairment due 
to weakened movement, excess fatigability, and incoordination 
attributable to the service-connected disability, and the 
extent of functional impairment during flare-ups and on 
repeated use.  

Pursuant to the Board's remand, the veteran underwent a VA 
examination in April 2005; however, the examiner did not 
provide all of the required information.  Specifically, the 
examiner did not indicate whether any fatigability was 
exhibited.  Moreover, while the examiner noted the presence 
of pain on motion and weakness, he did not quantify the 
functional impairment due to pain and weakened movement in 
terms of additional degrees of limitation of motion.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  However, in view of the RO's failure to follow 
the directives in the December 2003 remand, the Board 
concludes that additional development of the record is 
required prior to appellate disposition.

Finally, the Board notes that adjudication of the appeal for 
entitlement to a TDIU is deferred pending adjudication of the 
veteran's claim for an increased rating for disability of the 
left knee other than instability and subluxation.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:  

1.  The RO or the AMC should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the nature and extent of 
impairment from the veteran's service-
connected arthritis of the left knee.  
The claims files must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  All indicated studies, including 
X-rays and range of motion studies in 
degrees, should be performed.

The examiner should undertake range of 
motion studies of the left knee, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and attempt to 
assess the extent of any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is not 
possible, the examiner should so state. 

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use of flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not possible, the 
examiner should so state.

The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work and provide the supporting rationale 
for this opinion.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Thereafter, the RO or the AMC should 
readjudicate the issues of entitlement to 
an increased rating for disability of the 
left knee on a basis other than 
instability and subluxation and 
entitlement to a TDIU in light of all 
pertinent evidence and legal authority.  

4.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims files are 
returned to the Board for further 
appellate consideration. 

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


